Citation Nr: 1828944	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  13-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for residuals of stroke, to include as due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1970 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Board remanded these claims to the AOJ for further development.  The Board finds that there has been substantial compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in the previous Board remand, the Board characterized the issues on appeal as "to include as due to herbicide, asbestos, and ionizing radiation exposure."  A review of the record reveals that the Veteran indicated that he was claiming a disability related to herbicide, asbestos, and ionizing radiation exposure in the November 2011 VA 21-526 Application for Compensation and/or Pension.  However, the application indicates that he did not list any specific disabilities as related to asbestos or ionizing radiation but listed ischemic heart disease and diabetes Type II as related to herbicide exposure.  In a February 2012 letter, the RO asked the Veteran to specify the disease that resulted from exposure to asbestos or to radiation and to provide some evidence indicating the relationship.  A review of the record reveals that the Veteran has not provided argument or evidence to substantiate claims based on exposure to asbestos or ionizing radiation.  Consistently, the Veteran has contended that his claimed disabilities are related to exposure to herbicide agents.  As such, the issues on appeal are characterized to include only as due to exposure to herbicide agents, as listed above.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents while stationed at Ramasun station in Thailand during his active service.

2.  The Veteran's heart condition did not have onset during service, did not manifest within one year of separation from service, was not continuous since service, and was not caused by active service, to include exposure to herbicide agents.

3.  The Veteran's diabetes did not have onset during service, did not manifest within one year of separation from service, and was not caused by active service, to include exposure to herbicide agents.

4.  The Veteran's residuals of a stroke did not have onset during service and was not caused by active service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for IHD, to include as due to exposure to herbicide agents have not all been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents have not all been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for residuals of a stroke, to include as due to exposure to herbicide agents have not all been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his ischemic heart disease, diabetes mellitus, and residuals of stroke are related to service, as due to exposure to herbicide agents.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes and ischemic heart disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Here, the record indicates that none of the Veteran's claimed conditions during service or to a compensable degree within one year of discharge from service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These diseases include type II diabetes and ischemic heart disease, but a stroke is not included on the list.  38 C.F.R. § 3.309(e).

The record indicates, in treatment records and SSA records, that the Veteran has IHD, diabetes, and residuals of a stroke.

While the Board accepts that the Veteran was in Thailand, his exposure to Agent Orange has not been established.

There are no regulations which presume herbicide agent exposure for veterans who served in Thailand.  However, VA has adopted a procedure for verifying exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual (VA Manual) M21-1, IV.ii.1.H.5.b.

The first step is determining whether the Veteran served at one of the qualifying Royal Thai AFBs, and served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

The second step is determining whether the Veteran served at a U.S. Army base in Thailand in a military police occupational specialty, or in a military police unit.
The third step requires VA to ask the Veteran for the approximate dates, location, and nature of his alleged herbicide agent exposure.  The fourth step is to determine whether the Veteran provided the requested information within 30 days.  The fifth and sixth steps require VA to review the information to determine if herbicide agent exposure can be established on a facts-found basis.  The seventh step requires VA to forward the case to the Joint Services Records Research Center (JSRRC) for either verification of the alleged herbicide agent exposure, or a formal finding that sufficient information to verify herbicide agent exposure does not exist.

In this case, a March 2018 memorandum from the JSRRC indicates that "the information required to corroborate the events described by the Veteran is absent."  They noted that all procedures to obtain this information from the Veteran had been properly followed, all efforts to obtain the information have been exhausted, and any further attempts would be futile.  The Veteran submitted a Travel Voucher documenting that he was at Ramasun Station Thailand from October 5, 1972 to October 27, 1972.  A July 2016 letter from the Department of the Air Force Twenty-Fifth Air Force stated that research showed that the Veteran's unit the 6987th Security Group performed temporary duty with the 6924th Security Squadron at Ramasun Thailand in October 1972 and stated that it is possible that their duties were performed near the perimeter of the base.  In a March 2018 letter from the Archives Branch of the Air Force Historical Research Center that states that tactical herbicide Agent Orange was never used for weed control around the perimeter fence at any US Air Force installation in Thailand.

During his August 2017 hearing with the RO, the Veteran testified regarding his IHD, diabetes mellitus, and residuals of a stroke, stating that they were all due to exposure to herbicides during active military service.  The Veteran testified that he was sent to Ramasun Air Station in Thailand, and "[did not] notice anything bad" until "probably five to ten years later."  The Veteran stated that he was on a plane in Vietnam for about 12 hours, never stepped off the plane, and then went to Thailand.  The Veteran stated that he was diagnosed with diabetes "probably 10 years after[service]," developed heart disease in 2002, and had a stroke in 2008.  The witness at the hearing was stationed at Udorn, at approximately the same time.  The Veteran and witness stated that Udorn was less than 10 miles away from Ramasun.  The witness stated that he was there to testify about whether the Veteran was near the perimeter.  He testified that they were there approximately the same time and did not know each other at the time but that the Veteran related an incident where he went out to Udorn to the main operating base because of the job they did, stating that "they could tell that the SR-71, the top-secret spy plane, was coming to Udorn.  So, they were all out there."  The witness said that Ramasun was "priority A or top priority security area" and that part of the regulation for top priority security areas required that it be free of vegetation, stating that they called it a "30-foot clear zone."  The witness stated that any time the vegetation got above six inches tall, they had to order the civil engineers to come out "and do the herbicide stuff."  He stated that they did not know that it was Agent Orange at that time.  He stated that Udorn was the main operating base, but that these other facilities were a part of that base."

A July 2016 memorandum from 25 AF/HO indicates that the 6924th Security Squadron was located at Ramasun, Thailand during October 1972.  The letter stated that they could confirm that personnel from other USAFSS units performed temporary duty during 1972.  The letter notes that "it is possible that the Veteran, as a 20751 (Morse Systems Operator), may have performed duties near the perimeter of the base during his TDY to Thailand."

In October 2012, a memorandum for the record regarding herbicide use in Thailand during the Vietnam War was received.  It indicates that the DOD list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964.  Specifically, the location identified was the Pranburi military reservation associated with the replacement training center of the Royal Thai Army, near Pranburi, Thailand.  The report of these tests noted that five civilian and five military personnel from Fort Detrick Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Bases.  The letter indicates that tactical herbicides were used and stored in Vietnam, not Thailand and that a letter from the Department of the Air Force stated that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.

The letter states that there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam Era but that all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  It indicates that tactical herbicides were aerially applied by aircraft or by helicopters under the control of the U.S. Army Chemical Corps.  It indicates that there are no records of tactical herbicide spraying in Thailand after 1964; however, there are records indicating that modified Ranch Hand aircraft flew 17 insecticide missions in Thailand from August 30 through September 16, 1963 and from October 14 to 17, 1966.  It notes that the 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish exposure to herbicide agents, sufficient to establish presumptive service connection, for any veteran based solely on service in Thailand.

In March 2018 correspondence, the Air Force Historical Research Agency stated that "[t]he tactical herbicide Agent Orange was never used for weed control around the perimeter fence at any USAF installation in Thailand." 

For these reasons, the Board finds that the Veteran was not exposed to relevant herbicides agents during service.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Regarding the theory of direct service connection, the Veteran does not contend that an in-service event, other than exposure to herbicide agents, caused or aggravated his current conditions.  The Veteran bases his claim solely on presumptive service connection through exposure to herbicide agents.  Thus, the Board finds that direct service connection for a heart condition, diabetes, or residuals of a stroke is not warranted.

Taking into account all relevant evidence, the Board finds that the preponderance of evidence weighs against the claim of service connection for IHD, diabetes, and residuals of a stroke; consequently, the claims must be denied.  The preponderance of the evidence is against all theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus is denied.

Service connection for residuals of stroke is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


